After the plaintiff had proved the execution of the bond by proof of the testator's handwriting, the defendant offered evidence to show that the bond was a marriage brocage bond. To this the plaintiff's counsel objected, upon the ground, that if the fact were admitted to be so, the defendant could not avail himself of it as a defence in a court of law, but would have redress in a court of equity only. The court overruled the objection, and the defendant then offered in evidence two papers, one purporting to contain the substance of letter written by John W. Blackwell, a son-in-law of the testator, to the plaintiff; and the other was a letter from the plaintiff to Blackwell, in reply. To authorise the reading of the first paper, the defendant proved, that notice had been given to the plaintiff to produce the original letter; which was not produced by him. A witness was then called, who testified, that he saw a letter written by Blackwell, to be sent to Overman, the plaintiff: that it was written a few days before the death of James Clemmons: that he was called upon by Blackwell to read it; and that the paper then offered was in substance the same with the letter: that when he saw the letter, it was not signed by Blackwell, and he did not see it sealed up or delivered to the messenger. The defendant then proved, by a brother of John W. Blackwell, that a few days before the death of James Clemmons, and on the 20th of December, 1834, he, the witness, received from his brother a letter sealed up, and directed to the plaintiff, which he carried and delivered to the plaintiff, and on the same day received from him a letter, which he told witness was a reply to the one which the witness had delivered; and which was the same paper that the defendant then offered as a letter from the plaintiff to Blackwell. The plaintiff's counsel objected to the introduction of this paper; first, because it was not sufficiently identified; and, secondly, because it was not pertinent to the issues. The court overruled the objections, and the paper was read. After mentioning the extreme illness of James Clemmons, and his great distress of mind about a *Page 187 
note for five thousand dollars, which he said the plaintiff held against him, the writing proceeded: "he (Clemmons) "said, you" (the plaintiff) "joked him, and told him, if you would assist him in getting him married to Mrs. Hargrave, he must give you five thousand dollars. He further stated, that when he was putting on his clothes to get married, you presented him with the note to sign, and you threatened him, if he did not sign the note, you would break up the match; and that he then done so." The plaintiff's reply, which was dated the 20th December, 1834, after acknowledging the receipt of Blackwell's letter in relation to Clemmons's note, proceeded: "I have such a note in my possession, but deny some of his assertions in regard to it; it was a voluntary thing on his part, and he told me to write after we went into the room to put on his clothes. He had the paper and pen and ink in his trunk — all this was after he had signed the instrument of writing between Mrs. Hargrave and himself, which I had no hand in whatever; it was a match entirely between themselves and their attorney. I deny saying that I would insure him the property, or that I would break up the match, or attempt it, if he did not sign the note: he was perfectly willing to do so, but said, if any thing should happen that they should not marry, what would be the consequence? I told him, I would give it up, under such circumstances." The defendant proved further, the marriage of Esther Hargrave and James Clemmons on the 13th of February, 1834; and then offered in evidence a marriage settlement executed between the parties on the same evening, but before the marriage, in which deed of settlement the plaintiff, who was a brother-in-law of Mrs. Hargrave, was one of the three trustees. The introduction of this paper was objected to by the plaintiff, but upon the defendant's counsel stating that the evidence was offered for the purpose only of showing that the plaintiff had influence with Mrs. Hargrave, it was received by the court, for the purpose for which it was said to be offered.
His Honor instructed the jury, that if the bond was merely voluntary, given without any consideration, the plaintiff was entitled to recover; but if they should be of *Page 188 
opinion, from the evidence in the case, that the bond was given upon the consideration, that the plaintiff should exert his influence with Esther Hargrave, to induce her to marry James Clemmons, the obligor, the bond was void, as being given on an illegal consideration; and they should find for the defendant. He further charged the jury, that the marriage settlement was no further evidence in the case, than to show the influence which the plaintiff might have with Mrs. Hargrave, and to what extent it had that effect, they were to decide. As to the paper purporting to contain the substance of the letter from Blackwell to the plaintiff, his Honor charged them, that it was evidence in favour of the defendant as to the allegations only contained in it, which were admitted by the plaintiff in his answer. The jury returned a general verdict, finding "all the issues in favour of the defendant." The plaintiff moved for a new trial, which being refused, he appealed.
— We have somewhat doubted whether the questions which have been discussed in this case, arise upon the record. The defendant pleaded generally non est factum; and specially that the supposed writing obligatory was given to secure payment unto the plaintiff, of the sum of money therein mentioned, as a consideration for the plaintiff to use his influence to procure a marriage between the defendant's testator and Esther Hargrave. To this plea the plaintiff replied generally, and thereupon an issue was also joined. Upon the trial of these issues, evidence was offered tending to establish the special plea, when the plaintiff objected to the introduction of any testimony for that purpose, upon the ground that the matter so pleaded, furnished no defence against the plaintiff's action. The court overruled the objection, and instructed the jury, that if they found the matter so pleaded to be true, the plaintiff was not entitled to recover. Other objections were taken to a part of the evidence offered in support of the special plea, which were also overruled by *Page 189 
the court. A verdict was found for the defendant upon both issues; the plaintiff moved for a new trial, which was refused; and judgment having been rendered for the defendant, the plaintiff appealed. The difficulty is in our seeing judicially, that the finding against the plaintiff on the general issue, was produced by any error of the court. All the objections taken, are to evidence applicable to the other issue — and perhaps it might have been, that the plea of non est factum was found because of insufficiency of testimony to establish the execution of the instrument, or of the erasure, or other matters properly submitted to the jury under that
plea. The presumption on the record always is, that a verdict is supported by sufficient evidence until the contrary be shown. Now if this presumption be not removed here, and the instrument declared on was not in truth the deed of the defendant, the defence founded on the consideration of the pretended deed was immaterial, and the plaintiff could not be injured by any error, with respect to the admission of evidence confined to that defence.
Notwithstanding these doubts, and although it must be admitted that the record is far from being so explicit as it ought to have been, we believe ourselves warranted in examining and deciding the questions that have been made. We collect from the record, that the instruction of his Honor, as to the legal sufficiency of the special matter alleged, was given and received, and acted upon as applicable to both issues. If so, and there was error in this instruction; or if there was error in admitting improper evidence of that special matter — then the finding on the general issue, as well as on the special plea, may have been produced by means of such errors, and these will entitle the plaintiff to a reversal of the judgment, and a new trial of the issues. We feel ourselves called upon to remark, that the whole proceeding in relation to the special plea, has been irregular. If the plaintiff meant to rest his case upon the insufficiency of the plea, he should have demurred to it; and if the court sustained the demurrer, none of the evidence in support of the plea could have been admitted upon the trial of the general issue; for it is not *Page 190 
competent for the defendant on the plea of non est factum, to insist upon any matter which avoids the deed, either at common law, or by statute, if it do not impeach the execution of the deed. Gilbert's Law of Evi. 162. 5 Coke's Rep. 119. Colton v. Goodridge, 2 Bl. Rep. 1108. Harmer v. Wright, 2 Star. Ca. 35; (3 Eng. Com. Law Rep. 232.) Harmer v. Rowe, 6 Maule  Sel. 146. If the court overruled the demurrer, and gave judgment for the defendant, the error if any, would have distinctly appeared upon the record. As the plaintiff did not demur to the plea, but traversed the matter pleaded, he could not object to evidence which was relevant to support the plea; but unless other matter was brought forward, proper to be received under the plea of non est factum, and he proved the due execution of the writing obligatory, he was entitled to a verdict upon the general issue. If the jury found for him upon the general issue, and for the defendant upon the other, the plaintiff might yet have contested the sufficiency of the special plea, by praying judgment non obstanteveredicto. It would seem that without regard to forms, the parties contested all the matters in controversy, as well those of law as of fact, before the jury; contenting themselves with praying from the court instructions upon the former, so as to enable the jury to come to a correct conclusion. Perhaps in this case, no mischief has resulted from the irregular course pursued; but it ought to be avoided as tending to blend functions, which the stability of our institutions requires should be carefully kept distinct.
The main question in dispute is, whether the consideration on which this instrument was executed, not appearing on the face of it, but alleged by plea as matter dehors the instrument, and found to be true, does in law avoid the instrument. Contracts promising rewards to a person, in order to obtain the exertion of any influence which he may possess over one of the parties to a contemplated marriage to bring about the marriage, and bonds entered into to secure the performance of such contracts, have for more than a century back, been declared void in the courts of equity; and under the name of marriage-brocage agreements, and marriage-brocage bonds, constitute a well *Page 191 
known subject of the jurisdiction of such courts. It was not, however, until the case of Potter v. Hale, or Potter v. Read, (as it is indifferently termed,) and then after much litigation and difference of opinion, that this doctrine was authoritatively established. In that case, such a bond was ordered to be delivered up and cancelled, by the Master of the Rolls; his decree was reversed on appeal, by Lord Chancellor SOMERS; but on appeal to the House of Lords, the decree of reversal was itself reversed, and the original decree affirmed. It is not strange, as the jurisdiction over such bonds was first effectually asserted in a court of equity, that most of the cases subsequently occurring on the same subject, and to be found in the books, were brought in a court of equity. But after the principle of these adjudications was perfectly settled, it could not but be that the same principle would be asserted in a court of law, whereever [wherever] the forms of legal proceedings gave occasion for applying it. These engagements had been denounced, not because of the imposition or oppression practised upon one of the parties to them, but because of their repugnancy to public policy. They were condemned as mischievous to the community, inasmuch as they encouraged hireling match-makers, invaded the peace of families, controlled the freedom of choice, and produced unequal and unhappy marriages. So unequivocally had their condemnation rested upon the ground of public mischief, that it was held that they did not admit of subsequent confirmation by the party aggrieved: he could not give to them validity — for the common weal forbade them. Shirley v. Martin, 3 P. Wms. 74, n. 1. It cannot be doubted therefore, since the conclusive establishment of this principle, that if an action be brought at law, to recover damages for the breach of a covenant or promise, to exert this forbidden influence — or an action to recover money upon an assumpsit, founded on such illegal consideration — or an action on a bond, with condition expressing this illegal purpose — in all these cases, the court of law must pronounce the undertaking, the consideration, and the condition against law, and turn the plaintiff out of court. The first object of all law, is the public good; and no court will enforce *Page 192 
private engagements, which it judicially sees are repugnant to the public good. Ex turpi cause non oritur actio. These positions seem to be clearly laid down by the elementary writers, and are sanctioned by the decisions to which they refer. 1 Chitty's Plead. 511, et seq. Com. on Contracts, Pt. 1 ch. 3, page 62. 2 Thos. Coke, 24, note p. Mitchell v. Reynolds, 1 P. Wms. 181. Lowe v. Peers, 4 Bur. 225. They are recognised by Lord HARDWICK, inSmith v. Aykewell, 3 Atkins, 566, who upon a motion for an injunction to restrain the defendant from bringing an action on a promissory note, given by the plaintiff for £ 2000, which was charged by the bill, and that charge supported by affidavit, to have been given on an undertaking to procure him a marriage with a lady — or to restrain the defendant from assigning the note, made the order to restrain the defendant from endorsing or assigning the note, but would not make the order to prevent him from proceeding at law —  evidently because by endorsing the note, the plaintiff might be shut out from his defence; but in an action by the payee, the defence would be as effectual at law as in equity.
But it might well have been questioned, whether on a bond simply for the payment of money, it was competent for a defendant to allege by plea, that the consideration of such bond was illegal, because of repugnance to public policy, and thereby avoid the bond. This was at one time a much vexed question, and accounts for the observation made by Lord TALBOT, in Law v.Law, 3 P. Wms. 394, that marriage-brocage bonds were good at law. It must not, however, be regarded as one completely settled. The leading case on the subject, the authority of which has never been questioned, either in England or in this country, is that of Collins v. Blantern, 2 Wilson, 347. That case distinctly holds, that a contract to tempt a man to transgress the law — to do that which is injurious to the community, is void by the common law; and that when a bond is for the payment of a sum of money, the obligor may show by plea, that the payment was to be made on a vicious consideration — vicious either on common law principles, or because of statutory enactments; and that this *Page 193 
shown, the writing obligatory is to be adjudged void. The authority ofCollins v. Blantern was acknowledged in the strongest terms, by the former Supreme Court of this state, in Cameron v. McFarland, 2 Car. Law Repos. 415, who, in conformity to it, held that the common law does not sanction any obligation, founded upon a consideration which contravenes its general policy. This impresses upon the transaction an inherent defect, which cannot be removed by the most deliberate consent of the parties, or the utmost solemnity of external form. The principle has been invariably since acknowledged in the English cases, down to the present day. Paxton v.Popham, 9 East, 408. Pole v. Harrabin, Ibid. in note. Greville v. Atkins, 9 B.  C. 462; (17 E. C. L. R. 421.) In the case of Thrale v. Ross, 3 Bro. 57, where an injunction was applied for, to stay trial on a bond, because it was alleged to be given on a vicious consideration — the procuring the resignation of an office, or an appointment to an office — Lord THURLOW refused the injunction, because the matter ought to be pleaded at law, and the question there tried; and in argument it was stated, that in case of marriage brocage, there could be but little doubt but it would be pleadable at law, although it had not been so pleaded. In Fytche v. Bishopof London, 1 East, 487, it was held, that if a bond were given on account of a bad consideration, this would avoid it at law, as well as in equity. In the case of Vauxhall Bridge Company v. Spencer and others, 1 Jacob, 64, (4 Con. Ch. Rep. 28), where objection was taken to the validity of bonds, being against public policy, the Vice Chancellor ordered the validity of the bonds to be tried at law; and Lord ELDON, affirming the order, declared that all the objections may be raised upon the pleadings there, in the same manner as here; and in matters of this nature, both courts of law and equity exercise jurisdiction upon the same principles. In Cock v. Richards, 10 Ves. 440, Lord ELDON expressly states, that the courts of law now do exercise jurisdiction on marriage-brocage bonds, and such contracts. InWestmeath v. Westmeath, 1 Dow, N. S. 519, before the House of Lords, on a bill to set aside a deed of separation between *Page 194 
husband and wife, on the ground of being against public policy, Lord ELDON considered the question of public policy, as resting on the same grounds, both at law and in equity; that the question ought to be tried at law, and the case put in such a form, that it might be brought before the House of Lords by writ of error. On full consideration, then, of this question, we feel ourselves warranted and bound to decide, that the matter specially pleaded by the defendant, could be rightfully pleaded to this action, and being found to be true, the plaintiff's action was barred, and the defendant entitled to judgment.
An objection was made to the admission in evidence, of the copy of a letter, purporting to have been written by John W. Blackwell to the defendant, in relation to the bond in question — first, because such copy was not sufficiently identified; and secondly, because the letter itself was not pertinent to the issue. It is to be borne in mind, that the original, of which that offered was alleged to be the copy, was delivered to the plaintiff on the 20th December, 1834; that this action was brought in February, 1835; there was no evidence to show or to raise the probability that the original was not in existence, and in the plaintiff's possession, and he was notified to produce it on the trial. Under these circumstances, the proof of the copy was such, as in our opinion authorized its being read. Stronger evidence could not have been given, unless the writer had been himself examined; and it is admitted, that he could not have been examined, as being a party in interest in the suit. The letter was pertinent for the purpose for which it was read, and the jury was instructed that it was evidence for that purpose only. A letter sent to one of the parties, cannot be given in evidence to prove the facts stated in it, but if the party to whom it is addressed, write an answer thereto, such answer can be read against him, and the letter must also be admissible to explain the answer. The letter and the answer form together a written conversation.
An objection was also made to the admission in evidence, of the marriage settlement. It was so unimportant *Page 195 
evidence for the defendant, as to raise a doubt whether it was not pressed for some purpose not avowed, and not legitimate. But we cannot say, that the fact of the plaintiff having been elected by the bride, as one of the trustees in her marriage settlement, did not show that she reposed confidence in his friendship, and had some tendency to strengthen the allegation of an influence over her. It was barely admissible, but we believe it was admissible for this purpose; and the jury were cautioned that it was evidence for no other; and it was for them to decide as to theeffect which it had, even in supporting that allegation.
We are of opinion that there is no error in the judgment, and that it must be affirmed, with costs.
PER CURIAM.                              Judgment affirmed. *Page 196